DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s paper filed on 9/12/2022 have been received and entered. Claims 1-20 are pending in the application.
The terminal disclaimer filed by applicant on 9/12/2022 is Disapproved by the OPLC. The reviewer in patent legal center indicated that “NOT UNDER CUSTOMER NUMBER. The person who signed the TD is not under the customer no. No additional fee require.”
Applicant’s remark has been considered, but it is not persuasive because the terminal disclaimer is disapproved by the OPLC. The appropriate terminal disclaimer is required as indicated by the OPLC set forth above (see section 2).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9, 13, 14, 18 of U.S. Patent No. 11002641 in view of Ma et al (WO 2012172369A2). The US patent number 11002641 disclose the claimed invention recited in the claims 1, 11 and 18 of the present application which included operation steps a), b), e), f), g), h), i) and j). The patent reference is difference to the application in operating steps c) and d). However, these operating steps are well known in the art because the delta frequency range around the frequency of interest determined by Fmax (largest or maximum) frequency of the vibration spectrum as defined in the claim 10 of the patent reference for purpose of performing compile a located peak list as disclosed in the claims 1-10 of the patent reference. For further clarification, these operating steps c) and d) are also discloses in Ma et al, page 8, line 16 to page 9, line 4, diving the spectrum into range-i.e. shaft frequencies and gear mesh frequencies…The choose method of detecting peaks may use thresholds or limits to control the number of peaks that are found. It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the operation of the patent reference with the teachings of Ma et al which in the analysis and vibration field, to determine (frequency of interest candidates) a frequency of interest such one or more gear mesh frequencies and a frequency region of interest (page 8, line 16 to page 9, line 4).
Allowable Subject Matter
Claims 1-20 would be allowable if the applicant filling an appropriate terminal disclaimer and accept by the OPLC to overcome the rejection as set forth in this Office action.
Applicant's arguments filed 9/12/2022 have been fully considered but they are not persuasive. Please see sections 2-3 above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/Primary Examiner, Art Unit 2857